NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 17a0476n.06

                                                  No. 16-3494
                                                                                                       FILED
                                                                                                Aug 16, 2017
                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT                                   DEBORAH S. HUNT, Clerk

TIMOTHY L. PEARSON,                                                )
                                                                   )
        Plaintiff-Appellant,                                       )
                                                                   )
v.                                                                 )      ON APPEAL FROM THE
                                                                   )      UNITED STATES DISTRICT
UNITED AUTOMOBILE WORKERS                                          )      COURT FOR THE SOUTHERN
INTERNATIONAL UNION and UNITED                                     )      DISTRICT OF OHIO
AUTOMOBILE WORKERS INTERNATIONAL                                   )
UNION LOCAL NO. 863,                                               )                     OPINION
                                                                   )
        Defendants-Appellees.




        BEFORE:            SUHRHEINRICH, WHITE, and STRANCH, Circuit Judges.

        JANE B. STRANCH, Circuit Judge. After Timothy Pearson was fired by Ford Motor

Company, his local union affiliate filed a grievance challenging his discharge. The Union1

pursued the grievance through all stages of the dispute resolution process contractually agreed to

by Ford and the Union. After Ford denied the grievance, the Union chose to pursue the

grievance to arbitration, where an arbitrator denied the grievance in 2008. Pearson alleges that

he discovered in 2012 that, prior to the arbitration, Ford had presented the Union with a lucrative

settlement offer that was never communicated to him—an offer he would have accepted. He

brought this suit against the Union alleging breach of the duty of fair representation. The district


        1
         This opinion uses “the Union” to refer collectively to both the international body, the International Union,
United Automobile, Aerospace and Agricultural Implement Workers of America (UAW), and the local body, Local
Union 863, both of which are Defendants here.
No. 16-3494
Pearson v. UAW, et al.

court granted the Union’s motion for summary judgment, concluding that Pearson failed to

exhaust his internal Union remedies and even if he had done so, he failed to establish a breach of

the Union’s duty of fair representation as a matter of law. We AFFIRM.

                                  I.       BACKGROUND

        In his complaint, Pearson alleges that he worked for Ford from 1978 through April 6,

2006, when he was terminated a few years shy of the 30 years of service necessary to be eligible

for a full retirement package. The Union filed a grievance on Pearson’s behalf, stating that Ford

had violated the collective bargaining agreement (CBA) between the Union and Ford by

terminating Pearson for unjust cause, and demanding reinstatement and back pay. The Union

took the grievance through all stages of the CBA’s procedure for resolving employee grievances

against the employer and, upon Ford’s denial of the grievance, chose to take the grievance to

arbitration.

        Prior to arbitration, the Union and Ford negotiated about potential settlements. The

record reveals that Union representatives contacted Pearson by phone nine times between

January 1, 2008 and the October 23, 2008 arbitration. The parties do not dispute that an early

offer from Ford was conveyed to Pearson by the Union and rejected by him. Pearson alleges that

Ford conveyed a more generous offer to the Union in April and then again in August or

September, but the Union failed to provide that information to him, and told Ford that he rejected

the offer.

        Pearson’s grievance was taken through the full arbitration procedure, ending in a decision

by the arbitrator to deny the grievance and uphold Pearson’s termination. Pearson alleges that he

first learned of Ford’s 2008 offer in 2012, during a deposition in a separate lawsuit he filed




                                               -2-
No. 16-3494
Pearson v. UAW, et al.

against Ford. Pearson alleges that had the Union informed him of that offer in 2008, he would

have accepted the settlement and not proceeded to arbitration.

        The Union Constitution provides remedies—procedures referred to as an internal

“appeals”2 process—for members who are dissatisfied with the Union’s processing of their

grievance/arbitration; a member is obligated to fully exhaust this process before resorting to a

civil court or government agency. The Union’s internal appeals process permits members to

challenge Union officials’ actions through review by progressively higher Union bodies.

Pearson did not pursue this remedy. Instead, Pearson filed an unfair-labor-practice charge

against the Union with the National Labor Relations Board (NLRB), claiming that the Union’s

alleged failure to communicate the settlement offer breached the duty of fair representation. The

NLRB processed and dismissed the charge, finding no evidence that the Union’s decision to

reject the settlement was arbitrary, capricious, discriminatory, or in bad faith. UAW Local 863

(Ford Motor Co.), Case No. 09-CB-092360 (N.L.R.B. Dec. 28, 2012) (dismissal letter),

https://www.nlrb.gov/case/09-CB-092360.

        Pearson next brought this suit against the Union alleging breach of its duty of fair

representation, basing his claim on Section 301 of the Labor Management Relations Act

(LMRA), 29 U.S.C. § 185. Pearson does not challenge the quality of the Union’s representation

at the arbitration hearing. Rather, he argues that the Union’s negligent failure to communicate

the settlement offer led him to proceed with arbitration, depriving him of a settlement that he

would have accepted. The district court granted summary judgment to the Union, concluding

that the suit was barred by the applicable six-month statute of limitations, but this court disagreed

        2
          Although the Union constitution refers to this as an “appeals” process, it includes both a member’s initial
internal challenge to Union officials’ actions as well as subsequent internal appeals of any initial decision. This
process is unrelated to the process contractually agreed to between the Union and Ford to resolve employee
grievances against the employer, and does not cover “appeals” of the arbitrator’s decision regarding Pearson’s
grievance against Ford.

                                                        -3-
No. 16-3494
Pearson v. UAW, et al.

with the statute of limitations analysis and vacated that order. We remanded for the district court

to resolve in the first instance whether Pearson failed to exhaust his internal Union remedies and

whether the Union was entitled to judgment as a matter of law. The district court granted

summary judgment on both failure to exhaust and on the merits. Pearson timely appealed.

                                     II.       ANALYSIS

       Before suing his union in federal court, a plaintiff alleging breach of the duty of fair

representation in processing a grievance must first undertake and exhaust internal union

remedies. Clayton v. Int’l Union, United Auto., Aerospace, & Argic. Implement Workers of Am.,

451 U.S. 679, 689 (1981) (“[N]ational labor policy . . . encourages private rather than judicial

resolution of disputes arising over collective-bargaining agreements.”).          There are three

exceptions to this exhaustion requirement: (1) if union officials are so hostile that the plaintiff

has no hope of a fair hearing; (2) if the internal union appeals procedures are inadequate either to

reactivate the plaintiff’s grievance or to award him the full relief he seeks; or (3) if internal

procedures would unreasonably delay the plaintiff’s opportunity to obtain a judicial hearing on

the merits. Id. The plaintiff bears the burden of showing that exhaustion should be excused. See

Chapman v. UAW Local 1005, 670 F.3d 677, 683, 685 (6th Cir. 2012) (en banc).

       Pearson concedes that he failed to exhaust his internal Union remedies by not pursuing

the Union’s internal appeals process. Nonetheless, Pearson argues that his failure to exhaust

should be excused because the second and third exceptions apply. As to the second exception,

he argues that internal procedures would have been inadequate for three reasons. First, Pearson

claims he was no longer a Union member in 2012, and thus lacked standing to pursue an internal

appeal. Second, he argues that his claim would have fallen outside the jurisdictional limits for

internal appeals prescribed in the Union constitution. Third, he contends that an internal appeal


                                                -4-
No. 16-3494
Pearson v. UAW, et al.

would not have been able to award him the full relief he seeks, which includes back pay, lost

retirement income, and mental anguish damages. As to the third exception, he argues that the

internal appeals process would have taken too long, unreasonably delaying his judicial hearing.

Most of Pearson’s evidence for these arguments is drawn from the deposition testimony of

Richard Isaacson, a Union official who oversees internal appeals procedures.

       A.     Standing

       Pearson first argues that his failure to exhaust should be excused because he would not

have had standing to bring an internal appeal. The Union constitution permits an internal appeal

by any “member.” Isaacson testified that once a person becomes a member, he or she remains a

member for life unless that person actively withdraws from membership in writing. Pearson

does not contest this testimony and it is undisputed that Pearson never withdrew his membership.

Nonetheless, Pearson claims that he was not a member in 2012, and thus could not pursue an

internal appeal, because he was listed in membership records as an active member until February

2011 (and presumably not thereafter). Records showed that the Union no longer charged him for

dues after April 2006, and that he received the Union magazine until August 2008 (and

presumably not thereafter). Pearson’s argument fails because, as Isaacson explained, there is a

difference between active and inactive membership. Members who are working are considered

active and pay dues. Pearson provides evidence suggesting that he was not an active member in

2012, but not that the internal appeals process is limited to active members. Neither the text of

the Union Constitution nor Isaacson’s testimony suggests that inactive members cannot pursue

internal appeals. Therefore, we reject Pearson’s argument on standing.




                                               -5-
No. 16-3494
Pearson v. UAW, et al.

       B.      Jurisdiction

       Pearson’s second argument for why his failure to exhaust should be excused is that the

internal appeals process would have lacked jurisdiction over his claim. The Union Constitution

permits any member to challenge “any action, decision, or penalty” by the Union or its officers

or representatives. “A failure or refusal to act” that allegedly results in injury may also be

challenged. Pearson argues that he has not alleged an “act” contemplated by the internal appeals

process, but he ignores the specific language permitting challenges to a failure to act. We

therefore reject his initial argument on jurisdiction.

       Even if his claim fell within the general scope of the internal appeals process, Pearson

further argues that one of the Union’s final appellate bodies, the Public Review Board (PRB),

would have lacked jurisdiction over his claim. As a preliminary note, Pearson might have

succeeded in the initial or intermediate steps of an internal appeal before reaching the PRB, such

that its jurisdiction would be irrelevant. The PRB, moreover, is not the only final appellate body.

Members may choose to appeal decisions of the intermediate body to either the PRB, an

independent body, or the Convention Appeals Committee (CAC), which consists of Union

members from each of the Union’s regions who meet semiannually. Pearson concedes that he

“could have opted for an appeal to the CAC rather than the PRB.” However, he argues that it

would “strain credulity that the CAC, composed as it is of rank-and-file UAW members, would

have the fortitude to discredit [Union] Representatives and award Mr. Pearson” the monetary

damages he seeks. This speculation, without any allegation that Union officials are hostile to

Pearson, is insufficient to meet Pearson’s burden to show that internal Union appeals procedures

are inadequate so as to excuse his failure to exhaust. Thus, without regard to whether the PRB

would have had jurisdiction to hear Pearson’s claim, his arguments on jurisdiction fail.


                                                  -6-
No. 16-3494
Pearson v. UAW, et al.

       Even if we review Pearson’s arguments regarding the PRB’s jurisdiction, the record

reveals them to be equally unavailing. The PRB has jurisdiction over appeals concerning “action

or inaction relative to the processing of a grievance against an employer” as long as the member

alleges that “the matter was improperly handled because of fraud, discrimination, collusion with

management, or that the disposition or handling of the matter was devoid of any rational basis.”

Pearson argues that the PRB would have lacked jurisdiction over his appeal both because the

communication of a settlement offer is unrelated to the “processing of a grievance” and because

his allegations do not fit within the other jurisdictional requirements. As the district court noted,

the Union Constitution does not define or limit the word “processing,” and Pearson provides no

evidence beyond the wording itself that the PRB would not consider the communication of

settlement offers to be part of the “processing of a grievance.” We agree with the district court

that the “processing of a grievance,” by its ordinary meaning, would generally include the

communication of offers to settle the very grievance being pursued by the Union.

       As for the PRB’s remaining jurisdictional limits, the PRB has jurisdiction over appeals

alleging that the Union’s handling of a grievance was devoid of any rational basis. Pearson

provides no evidence that he would have been unable to allege that the Union’s failure to

communicate the settlement offer lacked any rational basis, and thus fit his claim within the

PRB’s jurisdictional limits. Pearson argues on appeal that his complaint alleged no conduct

“which could be characterized as irrational,” but his complaint in fact described the failure to

convey Ford’s settlement offer as “inexplicable, irrational and arbitrary.” Importantly, the text of

the Union Constitution does not suggest that the PRB would have been unable to hear Pearson’s

complaint alleging failure to convey a settlement offer. The only other evidence in the record

regarding the PRB’s jurisdiction supports this view: Isaacson’s testimony suggests that PRB’s


                                                -7-
No. 16-3494
Pearson v. UAW, et al.

jurisdictional limits were intended to exclude claims challenging reasonable mistakes—judgment

calls—in the handling of a grievance and claims regarding the interpretation of the Union’s

collective bargaining agreements. These purposes would not exclude Pearson’s claim, which

neither challenges a judgment call nor calls for interpretation of a collective bargaining

agreement.

       For all these reasons, we reject Pearson’s arguments on jurisdiction.

       C.      Relief

       Third, Pearson argues that his failure to exhaust should be excused because the internal

appeals procedure would not have been able to afford him all the relief he requested. For this

argument, as above, Pearson focuses only on the PRB, without addressing the relief available

from the initial and intermediate internal review bodies. Although he alleges without citation

that the CAC may not award monetary damages, the Union cites a district court case stating that

the “CAC has the authority to order the Union to pay monetary damages to appellants.” Hall v.

Int’l Union, United Auto., Aerospace & Agric. Implement Workers of Am., UAW, No. 3:10-CV-

418-DSC, 2013 WL 3043637, at *10 (W.D.N.C. June 17, 2013) (cited in Appellees’ Br. 16).

Because Pearson presents no evidence that the Union’s initial review body, the intermediate

body, or the CAC would not be able to award him the full relief he seeks, he has not met his

burden to show that the internal appeals procedures are inadequate. He has thus not met his

burden to show that his failure to exhaust should be excused on this ground.

       D.      Delay

       Pearson’s final argument for excusing his failure to exhaust is that the internal appeals

process would have unreasonably delayed his opportunity to obtain a judicial hearing on the

merits. He places significant weight on the fact that four years passed between the alleged


                                               -8-
No. 16-3494
Pearson v. UAW, et al.

settlement offer in 2008 and when he discovered it in 2012. But Clayton permits courts to

excuse failure to exhaust when the internal appeals procedures would unreasonably delay a

judicial hearing. 451 U.S. at 689. Pearson cites Geddes v. Chrysler Corp. for the proposition

that “the mere passage of time is seen as militating against requiring the plaintiffs to go back

now and plead their case to the Union Appeals Board.” 608 F.2d 261, 265 (6th Cir. 1979). But

Geddes remanded rather than finding exhaustion excused, so that comment was dictum. More

importantly, Geddes predated Clayton, so we did not at that time have the benefit of the Supreme

Court’s instruction that the delay inquiry is to be applied to the unions’ internal appeals

procedures. Under Clayton, our analysis must ask whether Pearson’s decision not to comply

with the internal appeal process mandated by the Union Constitution can be excused because that

process would have unreasonably delayed his opportunity to obtain a judicial hearing.

       Pearson identifies nothing unique about his case that would make his internal appeal take

an unusually long period of time. Instead, he attacks the general timescale of the Union’s

internal appeals process as unduly lengthy. Isaacson testified that the initial and intermediate

stages of the Union’s internal appeals process could take, altogether, between two months and

years depending on the complexity of the case. He testified that PRB review could take a year,

or could be longer or shorter. Pearson examined the timelines of a set of PRB decisions provided

by the Union in discovery, finding that the PRB process took between three months and four

years in those cases, for an average of about eighteen months. This record shows that the entire,

multi-stage internal appeals process could take less than one year for a simple case—and this

case is not particularly complex.    On average, the record suggests that if a member was

unsuccessful at the first or second stage, it might take between one and three years to complete

all stages of appeals.


                                               -9-
No. 16-3494
Pearson v. UAW, et al.

       This appeals process does not constitute an unreasonable delay. Our precedent supports

this conclusion and undermines Pearson’s challenge to the generic length of the process in the

UAW’s Constitution. Our en banc decision in Chapman refused to excuse exhaustion under the

same appeals process, indicating that the procedures established in this Union’s Constitution, by

themselves, do not impose unreasonable delay. See Chapman, 670 F.3d at 685–86.

                                III.       CONCLUSION

       Before seeking a judicial remedy, Pearson was obligated to follow the private contractual

remedies available in the internal appeals process established in the Union’s Constitution unless

he proves that his failure to exhaust should be excused. Pearson has not met his burden of

showing that exhaustion should be excused in his case. Because this failure bars his fair

representation claim, we need not consider the district court’s independent grant of summary

judgment on the merits. For the reasons stated above, we affirm the district court’s grant of the

Union’s motion for summary judgment.




                                              -10-